       Case 1:19-cr-00696-PAE Document 158 Filed 11/04/20 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA

                   -v.-                              18 Cr. 454-6 (KPF)

JONATHAN PADILLA,                                         ORDER

                          Defendant.

KATHERINE POLK FAILLA, District Judge:

      On July 13, 2020, this Court issued an order denying the motion of

Defendant Jonathan Padilla for compassionate release pursuant to 18 U.S.C.

§ 3582(c)(1)(A). (Dkt. #267). Mr. Padilla neither sought reconsideration of nor

appealed from the Court’s Order. Instead, on October 25, 2020, Mr. Padilla

submitted a motion styled as a “Successive Request for Compassionate Release

and/or Relief Pursuant to the First Step Act of 2018 and 18 U.S.C.

§ 3582(c)(1)(A)” (the “Second Motion”) (Dkt. #296). In it, Mr. Padilla presents

additional information concerning his conditions of confinement at FCI Elkton

and offers reasons why he should be released from custody immediately.

      The Court’s research has not disclosed cases addressing the propriety of

second or successive motions under § 3582(c)(1)(A), although the structure of

the provision suggests that such motions are permissible. That said, the Court

also reads the statute to require that each such motion would be subject to the

exhaustion requirements set forth in the statute. See 18 U.S.C. § 3582(c)(1)

(specifying that a court can grant relief, as relevant here, “upon motion of the

defendant after the defendant has fully exhausted all administrative rights to

appeal a failure of the Bureau of Prisons to bring a motion on the defendant’s
           Case 1:19-cr-00696-PAE Document 158 Filed 11/04/20 Page 2 of 3




behalf or the lapse of 30 days from the receipt of such a request by the warden

of the defendant’s facility”). According to the Second Motion, Mr. Padilla has

not submitted a second request for relief to the Warden at FCI Elkton, but

rather is relying on his earlier request of May 2020. (Dkt. #296 at 2).

      Given the novel issues raised by Mr. Padilla’s Second Motion, the Court

believes that supplemental briefing from his counsel would be helpful, and

directs defense counsel to file a supplemental brief on or before November 30,

2020. Counsel is welcome to address any topic raised by Mr. Padilla’s Second

Motion or this Order, including the exhaustion issue just addressed. In this

regard, counsel is reminded that this Court has previously refused to waive the

exhaustion requirement for pandemic-related § 3582(c)(1)(A) motions. See, e.g.,

United States v. Sessum, No. 15 Cr. 667-6 (KPF), 2020 WL 2836781, at *2

(S.D.N.Y. June 1, 2020) (quoting 18 U.S.C. § 3582(c)(1)(A)) (noting prior denial

without prejudice because of failure to exhaust administrative requirements).

Counsel might also consider whether to recast the motion as one for

reconsideration of this Court’s prior order, as one recent movant has done.

See, e.g., United States v. Sessum, No. 15 Cr. 667-6 (KPF), 2020 WL 6392817,

at *1 (S.D.N.Y. Oct. 30, 2020) (denying motion for reconsideration). If it

chooses to do so, the Government can file a responsive submission on or before

December 18, 2020.

      The Court directs defense counsel to provide a copy of this Order to Mr.

Padilla.




                                         2
       Case 1:19-cr-00696-PAE Document 158 Filed 11/04/20 Page 3 of 3




      Finally, in reviewing the docket of this case, the Court observes that

there is an open motion that was in fact previously resolved by this Court.

Accordingly, it directs the Clerk of Court to terminate the motion at docket

entry 244.

      SO ORDERED.

Dated: November 4, 2020
       New York, New York

                                              KATHERINE POLK FAILLA
                                             United States District Judge




                                        3
